Exploration Agreement o

This Exploration Agreement (“Agreement”) is made and entered into as of January
28, 2010 (the “Effective Date”) by and between Carlin Gold Resources, Inc.
(“CARLIN”), a company incorporated in the State of Nevada USA, and Trio Gold
Corp (“TRIO”), a company incorporated in the Province of Alberta Canada
(collectively, the “Parties”).



RECITALS o




A.      TRIO has leased and has an option to purchase a 100% interest in 29
unpatented lode mining claims located in Nevada within the Carlin Gold Trend
(the “Claims”).     This Mineral Lease and Purchase Option Agreement (the
“Mineral Lease”) held by TRIO is attached as Exhibit A. The Claims are also
subject to an exchange agreement between TRIO and McWatters Mining Inc.,
granting McWatters a 1.5% Net Smelter Return, said agreement attached hereto as
Exhibit B (the “Exchange Agreement”).   B.      TRIO desires to grant to CARLIN
and CARLIN desires to earn a 75% undivided interest in the Claims, and all
easements, rights-of-way, water rights and other appurtenances associated
therewith (collectively, the “Property”), pursuant to the terms and conditions
of this Agreement.   C.      This Agreement defines the rights and obligations
of CARLIN and TRIO during an earn-in period commencing in January 2010 and
completing in December 2012 (the “earn-in period”) where CARLIN earns a 75%
undivided interest in the Property.     It is contemplated that CARLIN and TRIO
shall enter into a formal joint venture agreement (the “Joint Venture”) once the
earn-in period is complete.  



AGREEMENT o




1.      Formation of a Management Committee o     1.1.      During the earn-in
period, CARLIN and TRIO shall form a management committee to oversee exploration
of the claims and each party will have equal representation on the committee.
The initial size of the committee shall be four, two representatives appointed
by CARLIN and two representatives appointed by TRIO. The size of the committee
may be changed at anytime  

--------------------------------------------------------------------------------

  through unanimous agreement of the Parties provided that CARLIN and TRIO
retain equal representation on the committee. Either party may change its
representatives at anytime by providing written notification to the other party
of the change. In the event of a tie vote from the management committee during
the earn-in period, then CARLIN will have the deciding vote.     1.2.      The
management committee shall have full control over the approval of work plans and
annual expenditure amounts. Such approval shall not be unreasonably withheld.  
  1.3.      The management committee shall remain in effect after the earn-in
period until such time that it is superseded by the Joint Venture.   2.     
TRIO’s Role as Operator o     2.1.      During the Earn In Period, TRIO shall be
the operator of the Property and shall be granted all rights necessary or
incident to or for the performance of its activities under this Agreement,
including, but not limited to, the authority to apply for all necessary permits,
licenses and other approvals from the United States of America, the State of
Nevada or any other governmental or other entity having regulatory authority
over any part of the Property.     2.2.      During the Earn-In Period, TRIO and
its employees, agents and independent contractors shall have the exclusive right
to enter upon the Property and to conduct such prospecting, exploration, or
other mining work as they desire and as is permitted by Federal and Nevada laws.
In addition TRIO shall have the right to bring upon and erect upon the Property
such buildings, plants, machinery and equipment as TRIO may deem necessary or
desirable to carry out such activities.     2.3.      In the conduct of its
exploration, development and other activities on the Property, TRIO shall be
responsible for compliance with applicable laws and regulations, including laws
and regulations related to exploration, development, mining and reclamation.    
2.4.      TRIO shall be responsible to make timely payments of required claim
maintenance fees, royalties, property taxes, and any other payments required to
maintain the Claims. TRIO shall also be responsible for timely filing and
recording of all documents required to evidence the payment of required claim
maintenance fees.  

--------------------------------------------------------------------------------

  2.5.      Exploration and maintenance costs defined in this section are
collectively referred to as “Operational Costs”.     2.6.      TRIO shall permit
CARLIN, and/or its representative(s) duly authorized in writing, to visit and
inspect the Property at their sole risk and expense at all reasonable times and
intervals, and data obtained by TRIO as a result of its operations thereon,
provided always that CARLIN or its representative will abide by the rules and
regulations laid down by TRIO relating to matters of safety and efficiency in
its operations.     2.7.      TRIO shall ensure that all work performed by TRIO
and its contractors on the Property is done in a good and workmanlike fashion
and in accordance with all applicable laws, regulations, orders and ordinances
of any governmental authority.     2.8.      TRIO shall deliver to CARLIN,
forthwith upon receipt thereof, copies of all reports, maps, assay results and
other technical data compiled by or prepared at the direction of TRIO with
respect to the Property, as well as monthly reports as to the Operational Costs
incurred by TRIO.     2.9.      Not later than March 1 of each calendar year,
TRIO shall deliver to the management committee a work plan and budget for
exploration of the Property during that calendar year. The work plan shall
describe the exploration goals and general scope of work and the budget shall
identify the Operational Costs to be expended and the anticipated schedule of
funding requirements. The management committee shall have final approval
authority for the work plan and budget.     2.10.      TRIO’s role as operator
shall remain in effect after the earn-in period until such time that it is
superseded by the Joint Venture.   3.      CARLIN’s Obligations under This
Agreement o     3.1.      CARLIN shall provide $5.5M in funding to cover
Operational Costs subject to approval by the management committee defined in
Section 1 according to the following schedule:      $1,500,000 during the 2010
budget year      $2,000,000 during the 2011 budget year  

--------------------------------------------------------------------------------

   $2,000,000 during the 2012 budget year     Each budget year shall commence
on January 1 of that year and end on December 31 of that same year.     3.2.   
  Once CARLIN has provided &#36;5.5M in funding for the project, CARLIN and TRIO
shall fund the Operational Costs jointly, with CARLIN providing 75% of the funds
and TRIO providing 25% of the funds.     3.3.      CARLIN shall pay a minimum
annual royalty during the earn-in period to TRIO according to the following
schedule (the “CARLIN Royalty”):      $75,000 USD cash payment upon signing of
this agreement      $100,000 USD cash payment on April 1, 2011      $150,000 USD
cash payment on April 1, 2012   4.      TRIO’s Obligations under This
Agreement o     4.1.      TRIO shall continue to perform its obligations under
the terms of the Mineral Lease. This includes payments made under the terms of
the Mineral Lease covered in paragraph 2.4 as well as any other obligations
under the terms of the Mineral Lease. In the event that TRIO fails to meet any
of these obligations, CARLIN shall be allowed but not required to fulfill that
obligation in order to preserve TRIO&#146;s interest in the Claims.     4.2.   
  Once CARLIN has provided $5.5M in funding for the project, CARLIN and TRIO
shall fund the exploration costs jointly, with CARLIN providing 75% of the funds
and TRIO providing 25% of the funds.     4.3.      At the completion of the
earn-in period and subject to CARLIN meeting all of its obligations under
Section 3 of this agreement, TRIO shall assign 100% of its interest in the
Claims to the Joint Venture under the terms set forth in Section 5 below.    
5.1.      Upon completion of the earn-in period, a Joint Venture is to be formed
according to the terms listed below.  

--------------------------------------------------------------------------------

5.2.      CARLIN shall have earned an initial 75% interest in the Joint Venture
through the completion of its obligations during the earn-in period.   5.3.     
TRIO shall have earned an initial 25% interest in the Joint Venture through the
assignment of the Claims to the Joint Venture.   5.4.      Both parties will
participate in expenditures by the Joint Venture on the Property in accordance
with their respective interests therein, or have their interest diluted in
accordance with a straight-line dilution formula. In determining potential
dilution, upon earn-in by CARLIN, CARLIN’s initial expenditure base shall be
equal to $5.5M and TRIO’s initial expenditure base shall be equal to $1.8M.  
5.5.      If through dilution the interest of a party is reduced to less than
ten percent (10%), then that party’s participating interest shall automatically
be converted to a 3% Net Smelter Royalty (NSR). Payment of this royalty shall be
made not later than thirty (30) days after receipt of payment from the
purchaser. All payments shall be accompanied by a statement explaining the
manner in which the payment was calculated. The “Net Smelter Royalty” (NSR) in
this Agreement shall have the same meaning as “Net Smelter Returns” as defined
in Exhibit B to the Mineral Lease attached hereto as Exhibit “A”.   5.6.     
This Joint Venture shall remain in effect for twenty-five years or as long as
the claims are being actively mined or developed, whichever is longer. After the
completion of the Joint Venture the Claims shall revert back to TRIO.   5.7.   
  The Joint Venture shall be based on the normal American Mining Standards for
purposes of further exploration and development of the claims.  

6. Representations and Warranties made by CARLIN o

CARLIN represents and warrants to TRIO that:

6.1.      CARLIN is duly incorporated, validly existing and in good standing
under the laws of the State of Nevada, and is qualified to do business and in
good standing under the laws of the State of Nevada. CARLIN has the requisite
corporate authority and capacity to carry on business as presently conducted, to
enter into this Agreement, and to perform all of its obligations hereunder.  
6.2.      The entering into of this Agreement and the performance by CARLIN of
its obligations hereunder will not violate or conflict with any applicable law
or  

--------------------------------------------------------------------------------

  any order, decree or notice of any court or other governmental agency, nor
conflict with, or result in a breach of, or accelerate the performance required
by any contract or other commitment to which CARLIN is a party or by which it is
bound.   6.3.      All requisite corporate action on the part of CARLIN, and on
the part of its officers, directors and shareholders, necessary for the
execution, delivery and performance by it of this Agreement and all other
agreements contemplated hereby, have been taken. This Agreement and all
agreements and instruments contemplated hereby are, and when executed and
delivered by it (assuming valid execution and delivery by the other party), will
be legal, valid and binding obligations of its enforceable against it in
accordance with their respective terms. Notwithstanding the foregoing, no
representation is made as to the availability of equitable remedies for the
enforcement of this Agreement. Additionally, this representation is limited by
applicable bankruptcy, insolvency, moratorium, and other similar laws affecting
generally the rights and remedies of creditors and secured parties.  

7. Representations and Warranties made by TRIO o

TRIO represents and warrants to CARLIN to the best of its knowledge and
understanding that:

7.1.      The Mineral Lease provided as in Exhibit “A” is valid and in full
force and TRIO is not in violation of any of the terms of the agreement.
Furthermore, the Property is free and clear of any other liens, claims, or
encumbrances other than those identified in the Mineral Lease and the Exchange
Agreement as per Exhibit B.   7.2.      All operations and activities conducted
by or on behalf of TRIO on the Claims have been conducted in compliance with
applicable federal, state and local laws, rules and regulations, including
without limitation Environmental Laws.   7.3.      TRIO is duly formed, validly
existing and in good standing under the laws of the Province of Alberta, and is
qualified to do business in the State of Nevada. TRIO has the requisite
authority and capacity to carry on business as presently conducted, to enter
into this Agreement, and to perform all of its obligations hereunder.  

--------------------------------------------------------------------------------

7.4.      There are no outstanding agreements, leases or options (whether oral
or written) which contemplate the acquisition of the Claims or any interest
therein by any other person or entity other than those identified in the Mineral
Lease and the Exchange Agreement.   7.5.      The entering into of this
Agreement and the performance by TRIO of its obligations hereunder will not
violate or conflict with any applicable law or any order, decree or notice of
any court or other governmental agency, nor conflict with, or result in a breach
of, or accelerate the performance required by any contract or other commitment
to which TRIO is a party or by which it is bound.   7.6.      All requisite
action on the part of TRIO, and on the part of its officers and members,
necessary for the execution, delivery, and performance by it of this Agreement
and all other agreements contemplated hereby, have been taken. This Agreement
and all agreements and instruments contemplated hereby are, and when executed
and delivered by it (assuming valid execution and delivery by the other party),
will be, legal, valid, and binding obligations of it enforceable against it in
accordance with their respective terms. Notwithstanding the foregoing, no
representation is made as to the availability of equitable remedies for the
enforcement of this Agreement or any other agreement contemplated hereby.
Additionally, this representation is limited by applicable bankruptcy,
insolvency, moratorium, and other similar laws affecting generally the rights
and remedies of creditors and secured parties.   7.7.      To the best of its
knowledge, information and belief, there are no adverse environmental conditions
at the Property that could result in a violation of or liability under any
federal, state or local laws, rules or regulations concerning protection of the
environment or human health and safety (“Environmental Laws”). In conducting
activities on the Property, TRIO has complied with all applicable Environmental
Laws as they relate to the Property and there have been no breaches of or
liabilities caused or permitted to arise by TRIO under any Environmental Laws.
TRIO has not received notification from any person, including without
limitation, any governmental authority, of any potential breach or alleged
breach of any applicable Environmental Laws relating to the Property or of any
inspection or possible inspection or investigation by any governmental authority
under any applicable Environmental Laws relating to the Property. TRIO has not
received any notification of and has no knowledge of the presence of any
contaminants (including hazardous substances or materials, dangerous goods,
chemicals or toxic wastes) in the  

--------------------------------------------------------------------------------

  soil or water in, on or under the Property and TRIO has not been the subject
of any claims or incurred any expenses in respect of the presence of any
contaminants in the soil or water in, on or under the Property.     7.8.     
There are no actions, suits or proceedings pending or, to the knowledge of TRIO,
threatened against or affecting the Property, including any actions, suits, or
proceedings being prosecuted by any federal, state or local department,
commission, board, bureau, agency, or instrumentality. To the knowledge of TRIO,
it is not subject to any order, writ, injunction, judgment or decree of any
court or any federal, state or local department, commission, board, bureau,
agency, or instrumentality, which relates to the Property.   8.      Termination
of this Agreement o     8.1.      CARLIN may in its sole discretion terminate
this Agreement at any time by giving not less than 30 days prior written notice
to that effect to TRIO. Upon expiry of the 30 day notice period, or if the
Agreement is terminated pursuant to any other provision of this Agreement, the
Agreement will be of no further force and effect. Upon such termination, CARLIN
shall have no further obligation to incur Operational Costs on or for the
benefit of the Property and shall have no further obligations or liabilities to
TRIO under this Agreement or with respect to the Property (including without
limitation liability for lost profits or consequential damages as a result of an
election by CARLIN to terminate this Agreement), other than to reclaim (in
accordance with applicable law) any disturbances of the Property made while this
Agreement was in effect.      TRIO hereby agrees to grant CARLIN such access to
the Property as is reasonably necessary to complete any required reclamation.  
  8.2.      In the event that CARLIN is in default in the observance or
performance of any of CARLIN’s covenants, agreements or obligations under this
Agreement, TRIO may give written notice of such alleged default specifying the
details of same. CARLIN shall have 60 days following receipt of said notice (or,
in the event CARLIN in good faith disputes the existence of such a default, 60
days after a final, non-appealable order of a court of competent jurisdiction
finding that such a default exists) within which to remedy any such default
described therein, or to diligently commence action in good faith to remedy such
default. If CARLIN does not cure or diligently commence to cure such default by
the end of the applicable 60 day period, then TRIO shall have the right to
terminate this Agreement by providing 60 days advance written notice to CARLIN.
In the event of such termination, the provisions of  

--------------------------------------------------------------------------------

  paragraph 8.1 shall apply with respect to the parties’ ongoing obligations and
liabilities.     8.3.      Upon written notice of termination of this agreement
by either party, CARLIN’s obligation for cash payments to TRIO or assignee shall
be cancelled for all payments scheduled to be issued after that notification
date.     8.4.      If this agreement is terminated after CARLIN provides the
first $2.0M in funding for the Claims, CARLIN shall have been deemed to abandon
any interest in the Joint Venture but would have earned a 2% Net Smelter Royalty
(NSR) on the Claims.     8.5.      If this agreement is terminated after CARLIN
provides the first $3.0M in funding for the Claims, CARLIN shall have been
deemed to abandon any interest in the Joint Venture but would have earned a 3%
NSR on the Claims.   9.      Assignment o     9.1.      This Agreement shall be
binding upon and inure to the benefit of the parties and their permitted
successors and assigns.     9.2.      CARLIN may, upon the prior written
approval of TRIO, which approval shall not be unreasonably withheld, assign this
Agreement to other parties that are not affiliated with CARLIN at any time,
provided that the assignee agrees in writing to assume all CARLIN’s obligations
under this Agreement. Upon such assignment, or an assignment to an affiliate (as
described below), CARLIN shall have no further obligations or liabilities under
this Agreement.     9.3.      At any time, and without the consent of TRIO,
CARLIN may assign this      Agreement (a) to one or more of its affiliates upon
the affiliate assuming all of CARLIN’s obligations under this Agreement
(affiliate meaning any entity which directly or indirectly controls or is
controlled by, or under common control with, CARLIN); (b) in connection with a
pledge by CARLIN for financing purposes, (c) in connection with a corporate
merger or reorganization involving CARLIN, or (d) in connection with a sale of
all or substantially all of CARLIN’s assets.     9.4.      In the event CARLIN
is successful in its application to list on a public stock exchange or in the
event CARLIN is merged with a public company or assigns the agreement to a
public company TRIO shall be entitled to receive the following payment of common
shares in the public entity.  

--------------------------------------------------------------------------------

9.4.1. Within 3 months of successful completion of a public listing, assignment
or merger by CARLIN, Trio shall receive 0.20% of the then issued and outstanding
shares of the public entity.

9.4.2. Upon expenditure of a minimum of $2.0 million on the claims, TRIO shall
receive an additional 0.10% of the issued and outstanding shares of the public
entity.

9.4.3. Upon expenditure of a minimum of $4.0 million on the claims, TRIO shall
receive an additional 0.10% of the issued and outstanding shares of the public
entity.

9.4.4. Upon expenditure of $5.5 million on the claims, TRIO shall receive a
final 0.10% of the issued and outstanding shares of the public entity. 9.4.5.
All shares issued pursuant to the above clauses shall be restricted common
shares and will be stamped with the applicable hold period.

9.5.      TRIO may, upon the prior written approval of CARLIN, which approval
shall not be unreasonably withheld, assign its interest in the Property and this
Agreement to other parties that are not affiliated with TRIO at any time,
provided that the assignee agrees in writing to assume all TRIO’s obligations
under this Agreement. Upon such assignment, or an assignment to an affiliate (as
described below), TRIO shall have no further obligations or liabilities under
this Agreement.   9.6.      At any time, and without the consent of CARLIN, TRIO
may assign its interest in the Property and this Agreement (a) to one or more of
its affiliates upon the affiliate assuming all of TRIO’s obligations under this
Agreement (affiliate meaning any entity which directly or indirectly controls or
is controlled by, or under common control with, TRIO); (b) in connection with a
pledge by TRIO for financing purposes, (c) in connection with a corporate merger
or reorganization involving TRIO, or (d) in connection with a sale of all or
substantially all of TRIO’s assets.  

10.      Dispute Resolution o     10.1.      If the Parties are unable to
resolve a dispute arising under this Agreement, then either party may request
that the matter be determined by binding arbitration. The parties shall first
endeavor to select a single arbitrator who, by virtue of education and
experience, has knowledge and expertise regarding gold exploration contracts and
the conduct of gold exploration, development, mining, and processing activities.
If the parties are unable to agree upon a single arbitrator within fifteen (15)
days, then each party shall  

--------------------------------------------------------------------------------

  select one arbitrator, and the two arbitrators will choose a third arbitrator.
Arbitration proceedings will be conducted in Reno, Nevada in accordance with the
Rules and Procedures of the American Arbitration Association. The arbitrators
may, in their discretion, direct one party to pay all or some part of the
attorney's fees and costs incurred by the other party. The parties may conduct
discovery in accordance with the Nevada Rules of Civil Procedure. The
arbitrators' decision shall be final and binding, and the prevailing party may
submit the arbitrators' decision to a court for enforcement.   11.      Entire
Agreement o     11.1.      This Agreement contains the entire agreement between
the parties relating to the Property.   12.      General o     12.1.      Notice
to CARLIN or to TRIO shall be sufficiently given if delivered personally, or if
sent by prepaid mail or reputable overnight courier, or if transmitted by
facsimile to such party:      In the case of a notice to CARLIN at:  

  Carlin Gold Resources
Suite #110
7044 Portal Way, Ferndale WA 98248
Facsimile number: (360) 306-5658
Attention: Roger Janssen


  In the case of a notice to TRIO at:


  Trio Gold Corp
Suite 145, 251 Midpark Blvd. SE
Calgary, AB T2X-1S3
Facsimile number: (403) 262-9759
Attention: Harry Ruskowsky


or at such other address or addresses as the party to whom such notice or other
writing is to be given shall have last notified the party giving the same in the
manner provided in this section. Any notice or other writing delivered to the
party to whom it is addressed as set forth above shall be deemed to have

--------------------------------------------------------------------------------

  been given and received on the day it is so delivered at such address,
provided that if such day is not a business day in the city where the notice is
delivered, then such notice or other writing shall be deemed to have been given
and received on the next following business day. Any notice or other writing
submitted by facsimile or other form of recorded communication shall be deemed
to have been given and received on the first business day after its
transmission.   12.2.      Each of CARLIN and TRIO shall, with reasonable
diligence, do all such things and provide all such reasonable assurances and
assistance as may be required to consummate the transactions contemplated by
this Agreement and each party shall provide such further documents or
instruments required by the other party as may reasonably be necessary or
desirable in order to give effect to the terms and conditions of this Agreement
and carry out its provisions at, before or after the Effective Date.   12.3.   
  This Agreement may be executed by each of CARLIN and TRIO in counterparts and
by facsimile, each of which when so executed and delivered shall be an original,
but both such counterparts, whether executed and delivered in the original or by
facsimile, shall together constitute one and the same agreement. The parties
agree to execute and deliver a short form of this Agreement to be prepared by
CARLIN, which the parties agree CARLIN may record in the official records of the
county where the claims are located.   12.4.      All dollar references in this
Agreement are to the United States dollars.   12.5.      Shares of common stock
issued under this Agreement (if applicable) must be held until they are
subsequently registered under the Securities Act or an exemption from such
registration is available. Provisions of Rule 144 promulgated under the
Securities Act permit limited resale of these shares subject to the satisfaction
of certain conditions, including, among other things: the availability of
certain public information about CARLIN, the resale occurring following the
required holding period under Rule 144, and the number of shares being sold
during any three-month period not exceeding specified limitations.   12.6.     
This Agreement, including all documents annexed hereto and other agreements,
documents and other instruments delivered in connection herewith shall be
governed by and construed in accordance with the laws of the State of Nevada
(other than its rules as to conflicts of law) and the laws of the United States
as applicable.  

--------------------------------------------------------------------------------

12.7.      TRIO and CARLIN agree that this Agreement shall be construed to
benefit the parties hereto and their respective permitted successors and assigns
only, and shall not be construed to create any third party beneficiary rights in
any other party or in any governmental organization or agency.   12.8.      This
Agreement is the product of negotiation and preparation by both TRIO and CARLIN.
TRIO and CARLIN therefore expressly acknowledge and agree that this Agreement
shall not be deemed to have be prepared or drafted by one party or the other and
will be construed accordingly.   12.9.      In the event that any one or more of
the provisions contained in this Agreement or in any other instrument or
agreement contemplated hereby shall, for any reason, be held to be invalid,
illegal, or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision of this Agreement or any
such other instrument or agreement contemplated hereby.   12.10.      No implied
term, covenant, condition or provision of any kind whatsoever shall affect any
of the parties’ respective rights and obligations hereunder, including, without
limitation, rights and obligations with respect to exploration, development,
mining, processing and marketing of minerals, and the only terms, covenants,
conditions or provisions which shall in any way affect any of their respective
rights and obligations shall be those expressly set forth in this Agreement.  
12.11.      This Agreement may not be amended or modified, nor may any
obligation hereunder be waived, except by writing duly executed on behalf of all
Parties, and unless otherwise specifically provided in such writing, any
amendment, modification, or waiver shall be effective only in the specific
instance and for the purpose it is given.   12.12.      This Agreement is, and
the rights and obligations of the parties are, strictly limited to the matters
set forth herein. Each of the parties shall have the free and unrestricted right
to independently engage in and receive the full benefits of any and all business
ventures of any sort whatever, whether or not competitive with the matters
contemplated hereby, without consulting the other or inviting or allowing the
other to participate therein. The doctrines of “corporate opportunity” or
“business opportunity” shall not be applied to any other activity, venture, or
operation of either party, whether adjacent to, nearby, or removed from the
Property, and neither party shall have any  

--------------------------------------------------------------------------------

obligation to the other with respect to any opportunity to acquire any interest
in any property outside the Property at any time, or within the Property after
termination of this Agreement, regardless of whether the incentive or
opportunity of a party to acquire any such property interest may be based, in
whole or in part, upon information learned during the course of operations or
activities hereunder.

13.Signatures o


IN WITNESS WHEREOF, the parties have executed this Exploration and Development
Agreement effective as of the date first set forth above.

  for CARLIN GOLD RESOURCES
/s/ Roger Janssen
Roger Janssen
Chief Executive Officer




for TRIO GOLD CORP.
/s/ Harry Ruskowsky




Harry Ruskowsky
Chief Executive Officer


--------------------------------------------------------------------------------